Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1, 2, 9, 10, 16 and 17 are rejected under 35 U.S.C. 102a2 as being anticipated by Zou et. al US 2021/0376985 A1.
Claims 1, 9 and 16:
Zhou discloses an apparatus comprising: a processor configured to: cause a device to wirelessly communicate according to a first radio access technology (RAT) on one or more cells that are part of a carrier aggregation configuration (See paras 56 and 61, carrier aggregation and wireless device communicating with multiple cells); and cause the device to operate at any given point in time in either one of at least two states that include a first state (FS) and a second state (SS) (See paras 197-201, dormant and active states); wherein to cause the device to operate in the FS, the processor is configured to cause the device to either: not monitor physical downlink control channel candidates on one or more activated cells of the one or more cells that correspond to the FS (See paras 197-201, “not monitor PDCCH on the SCell; not monitor PDCCH for the SCell”); or monitor physical downlink control channel candidates in a search space set having a largest monitoring periodicity among multiple search space sets on an active bandwidth part (BWP) on the one or more activated cells of the one or more cells for that correspond to the FS; and wherein to cause the device to operate in the SS, the processor is configured to cause the device to monitor physical downlink control channel candidates in physical resources configured by higher layers on an active BWP for one or more activated cells of the one or more cells that correspond to the SS (See paras 198-199, “a gNB may transmit one or more RRC messages comprising parameters indicating at least one SCell being set to an active state… when an SCell is in an active state, the wireless device may perform: … PDCCH monitoring on the SCell; PDCCH monitoring for the SCell…”).
With regards to claim 9, radio circuitry configured to facilitate wireless communications of the device
(See fig. 3, wireless device).
With regards to claim 16, a non-transitory memory element storing instructions executable by a
processor (See fig. 3 and para 73, program code instructions 316 stored in non-transitory memory
315).
Claims 2, 10 and 17:
Zhou discloses switch from operating in the FS to operating in the SS in response to an FS request (FSR) received from a serving cell of the device (See 198, “a gNB may transmit one or more RRC messages comprising parameters indicating at least one SCell being set to an active state”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zou et. al US 20210376985 A1 in view of Iyer et. al US 20220039009 A1.
Claims 8, 15 and 20:
Zhou doesn’t explicitly disclose switch from operating in the SS to operating in the FS in response to expiration of a FS timer.
Iyer discloses switch from operating in the SS to operating in the FS in response to expiration of a FS timer (See para 30, “The UE may transition from the active state to the dormant state when a timer set in the active state expires”).
Zhou’s active state can be modified to include an expiration timer to switch the UE to a dormant state, as disclosed in Iyer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zhou with the teachings of Iyer to improve the method disclosed by Zhou by including the feature of active timer expiring and switching the UE to a dormant state. The motivation to combine would have been to conserve power of the UE.
Allowable Subject Matter
Claims 3-7, 11-14 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 10/17/2022 have been fully considered but they are not persuasive. With regards to claims 1, 9 and 16, on page 2 of the applicant’s remarks the applicant argues “Zhou fails to teach… causing the device to either operate at any given point in time in either one of at least two states that include a first state (FS) and a second state (SS)… not monitor physical downlink control channel candidates on one or more activated cells of the one or more cells that correspond to the FS…”.
The examiner respectfully disagrees. Zhou’s para 201 clearly discloses: “when an SCell is in a dormant state, the wireless device may: … not monitor PDCCH on the SCell; not monitor PDCCH for the SCell”. Moreover, instant application’s specification para 80 discloses “As shown in state diagram 600, a UE configured with CA may be triggered to switch between DS 610 and AS 612 for PDCCH monitoring on a SCell 620 according to a variety of scenarios or combinations thereof. According to the claim language, the monitoring stops for one or more cells. Zhou discloses not monitoring for SCell.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASHIM S BHATTI whose telephone number is (571)270-7748. The examiner can normally be reached Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HASHIM S. BHATTI
Primary Examiner
Art Unit 2472



/HASHIM S BHATTI/Primary Examiner, Art Unit 2472